Name: Council Regulation (EEC) No 3678/86 of 28 November 1986 increasing the Community tariff quota opened by Regulation (EEC) No 2377/86 for certain polyethylene terephthalate films falling within subheading ex 39.01 C III a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 : 12. 86 Official Journal of the European Communities No L 340/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3678/86 of 28 November 1986 increasing the Community tariff quota opened by Regulation (EEC) No 2377/86 for certain polyethylene terephthalate films falling within subheading ex 39.01 C III a) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas the Council, by Regulation (EEC) No 2377/86 ('), opened and allocated among the Member States a duty-free Community tariff quota for certain polyethylene terephthalate films falling within subhea ­ ding ex 39.01 C III a) of the Common Customs Tariff, for the period 2 August to 31 December 1986, the amount of which was fixed at 430 tonnes ; Whereas, on the basis of the most recent data on this product for the quota year, it is estimated that the addi ­ tional imports from third countries required by the Community in the short term amount to 160 tonnes ; whereas the size of the quota should be increased by this quantity to take account of the requirements noted ; whereas, in order to safeguard the Community character of the tariff quota in question, the whole volume of the proposed increase should be allocated to the Community reserve, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 2377/86 for certain polyethylene terephthalate films falling within subheading ex 39.01 C III a) of the Common Customs Tariff, is hereby increased from 430 to 590 tonnes. Article 2 The additional volume referred to in Article 1 , amounting to 160 tonnes, shall constitute the reserve . The reserve provided for in Article 1 ( 1 ) of Regulation (EEC) No 2377/86 is thus increased from 430 to 590 tonnes. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1986. For the Council The President A. RUMBOLD ( ») OJ No L 206, 30. 7.1 986, p. 9.